Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 48-61 are pending in the application. Claims 1-47 have been canceled (Preliminary amendment filed 04 December 2020).
Priority
This application is a continuation of 12/682,582 filed 09/21/2010, now abandoned, which is a 371 of PCT/NZ2008/000274 filed 10/20/2008. This application claims foreign priority to NZ 562706 filed 10/19/2007 and to NZ 562708 filed 10/19/2007, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in parent application 12/682,582. 
The foreign priority documents NZ 562706 and NZ 562708 do not provide support for administration of the composition wherein one or more complex lipids comprise more phosphatidylethanolamine than phosphatidylcholine by weight and/or more phosphatidylethanolamine than sphingomyelin by weight. Therefore, the priory date accorded is 07/28/2020.
Information Disclosure Statement
	Foreign language references listed in the Information Disclosure Statement(s) filed 11/04/2021, 02/18/2021 and 07/28/2020 for which no English translation has been provided, have not been considered. If an English abstract or equivalent has been provided or available for a foreign language document then only the English abstract or equivalent has been considered. If a description of relevance of a reference has been taught in the International Search Report then only such relevance has been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49-53 and 57-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 recites that the cognitive development is brain weight. It is not clear what applicant intends by this recitation.
Claim 50 recites the term derivative. Applicant recites “derivative” in multiple paragraphs in the specification. There is no clear definition of “derivative" provided in the specification, and therefore it does not set forth the metes and bounds of the term “derivative”. 
According to the Merriam-Webster’s Online Dictionary, “derivative” is defined as “a chemical substance related structurally to another substance and theoretically derivable from it”. Hence, one of ordinary skill in the art would not be able to ascertain and interpret the metes and bounds of the patent protection desired as to “derivative”.  One of ordinary skill in the art would clearly recognize that a "derivative" would read on several compounds having widely varying groups that could be used to substitute them.  Any significant structural variation to a compound would be reasonably expected to alter its properties; e.g. physical, chemical, physiological effects and functions.  Thus, it is unclear as to what all are encompassed by the term “derivative”.

Claim 52 recites ‘at least about’. The term ‘about’ is not defined in the specification. The recitation ‘at least’ indicates that there has to be a certain minimum amount of gangliosides. About indicates variability in the parameter recited. Therefore, the recitation ‘at least about’ does not clearly set forth the minimum value for the recited parameter. It is unclear what minimum percentage of gangliosides is required. The recitation ‘at least about’ is also seen in claims 53 and 57-59.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 57-59 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 57-59 recite amount for milk fat in mg per 100g. Parent claim 56 recites the amount as a percentage range. Amounts in terms of percentages is broader since higher amounts can be in the percentage range claimed but not necessarily be the same in grams or mg. Therefore, claims 57-59 are not further limiting. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 48-61 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fletcher et al (WO 2006/041316 A1) in view of Shulman et al (WO 2006/114790 A2).
Fletcher et al teaches compositions comprising complex lipids which are phosphatidylcholine, phosphatidylethanolamine, phosphatidylinositol, phosphatidylserine and including at least 0.1% w/w gangliosides GM3 and GD3, sphingomyelin (page 24, Table 6; part of the limitations of claims 48, 50-52). The composition can also contain sphingolipids (page 5, fourth full paragraph; part of the limitations of claim 50). The ingredients are obtained from milk fat globule via extraction (page 9, second paragraph; page 13, paragraph four; page 14, first full paragraph; limitation of claim 55). Composition D of Fletcher et al disclosed in Table 6 at page 24 has 22% w/w of phosphatidylethanolamine, 13.3% phosphatidylcholine and 15.1% sphingomyelin. The composition has more phosphatidylethanolamine by weight than phosphatidylcholine and sphingomyelin as in claims 48, 60 and 61. The compositions of Fletcher et al is for infants and children (page 9, paragraphs 4 and 5; page 13, paragraph 3; part of the limitations of claims 48, 60 and 61) and the composition produces several health benefits (page 13). Fletcher discloses in the background section that increasing the levels of phospholipids and glycosphingolipid leads to optimal neural development in addition to others and therefore it is desirable to produce infant formula containing sufficient desirable lipids (page 1, last paragraph through page 2, line 8). This is a suggestion to the artisan to adjust the amounts of phospholipids including the level of phosphatidylethanolamine as in claims 48, 61 and 62. Fletcher does not expressly teach the method as in claims 48, 60, 61, and the limitations of claims 49 and 51-59.
Shulman et al teaches compositions comprising phospholipids and sphingomyelins from milk for infants and young children and pregnant women (page 10, last paragraph). The composition can contain a wide percentage range of all the polar lipids, namely phosphatidyl choline, The components are known to play a very important role in the nutrition of developing infants  and are useful for enhancement of infants and/or children development, particularly cognitive development (page 1, paragraph 4; page 16, paragraph 3; page 17, paragraph 3; page 28, paragraph 2; page 30, paragraph 7; page 31; part of the limitations of claims 48, 60, 61). 
At page 5, first paragraph, Shulman teaches that development of neuronal networks in infants is crucial and depends on availability of appropriate building blocks which can be from dietary sources. Shulman’s composition is useful for enhancement of infants and/or children development, particularly cognitive development. This is a suggestion to administer a composition comprising one or more complex lipids in a method of maintaining or increasing cognitive development of the subjects as in claims 48 and 61. Shulman teaches that the composition is also for pregnant women. Therefore, the composition can be administered to a pregnant mother in a method of maintaining or increasing growth or maintaining or increasing cognitive development of a fetal subject as in claim 60.
	Even though the cited prior art do not expressly teach administering the complex lipids to a mother during gestation as in claim 49, it would be obvious to one of ordinary skill in the art to administer the compositions comprising the claimed ingredients to a mother during gestation, and to provide the composition to a pregnant mother and subject and informing the mother and subject that the complex lipids and gangliosides in the composition will maintain or increase growth or maintain or increase cognitive development of the fetal subject and the subject, since the art teaches that the ingredients claimed are known to be useful for increasing or maintaining cognitive development. Based on the teachings of the prior art, especially Fletcher, it 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the claimed compositions and use them in the claimed methods since the ingredients recited in the instant claims are taught in the prior art to be useful for increasing, maintaining the cognitive development and growth of fetal subject, infants and children.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to 
According to the rationale discussed in KSR above, the rationale in (E) and (G) above are seen to be applicable here since based on the prior art teachings, the ingredients in the composition administered are known to maintain and improve cognitive development. Thus, it is obvious to combine prior art elements and arrive at the instant method with a reasonable expectation of success.
Fletcher teaches a composition comprising the claimed components including one wherein phosphatidylethanolamine is more than phosphatidylcholine and sphingomyelin. Shulman et al teaches compositions comprising phospholipids, sphingomyelins from milk for infants and young children and pregnant women. The composition can contain a wide percentage range of all the polar lipids, namely phosphatidylcholine, phosphatidylethanolamine, phosphatidylserine, phosphatidylinositol, sphingomyelins. The components are known to play a very important role in the nutrition of developing infants and is useful for enhancement of infants and/or children development, particularly cognitive development. Even though Shulman’s embodiment is a composition that has more phosphatidylcholine, there is no teaching or suggestion in Shulman that the other phospholipids like phosphatidylethanolamine should not be higher compared to phosphatidylcholine or sphingomyelin. There are no experimental results prima facie obvious over the combined teachings of the prior art. 

Conclusion
1. Pending claims 48-61 are rejected.
2. Claims 1-47 have been canceled.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GANAPATHY KRISHNAN/            Primary Examiner, Art Unit 1623